Exhibit 10.8

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is
entered into as of February 28, 2012 (the “Effective Date”) by and between
Hercules Offshore, Inc., a Delaware corporation (the “Company”), and Terrell L.
Carr (the “Executive”).

WHEREAS, the Company and the Executive entered into that certain Executive
Employment Agreement on the 15th day of December, 2008 (collectively, the
“Original Agreement”);

WHEREAS, the Company desires to continue to employ the Executive in the role of
Vice President, Worldwide Operations of the Company, and the Executive is
willing to continue to service in such role, all upon the terms and conditions
set forth herein;

WHEREAS, the Board of Directors of the Company (the “Board”), upon the
recommendation of the Compensation Committee of the Board (the “Compensation
Committee”), has determined that it is advisable and in the best interests of
the Company and its stockholders to assure that the Company will have the
continued dedication of the Executive, and to provide the Executive with
compensation and benefits arrangements which are competitive with those of other
similarly situated corporations;

WHEREAS, the Board also believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control (hereinafter defined) and
to encourage the Executive’s full attention and dedication to the Company
currently and in the event of any threatened or pending Change of Control;

WHEREAS, each of the Company and the Executive desire that this Agreement shall
supersede the Original Agreement between Company and the Executive dated as of
December 15, 2008 and any amendments thereto and extensions thereof;

NOW, THEREFORE, in consideration of the premises, the terms and provisions set
forth herein, the mutual benefits to be gained by the performance thereof and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:

1. Certain Definitions.

(a) “Affiliate” shall have the meaning ascribed to such term under Rule 12(b)-2
under the Securities Exchange Act of 1934 (the “Exchange Act”).

(b) “Associate” shall mean, with reference to any Person, (i) any corporation,
firm, partnership, association, unincorporated organization or other entity
(other than the Company or a subsidiary of the Company) of which such Person is
an officer or general partner (or officer or general partner of a general
partner) or is, directly or indirectly, the beneficial owner of 10% or more of
any class of equity securities, (ii) any trust or other estate in which such
Person has a substantial beneficial interest or as to which such Person serves
as trustee or in a similar fiduciary capacity and (iii) any relative or spouse
of such Person, or any relative of such spouse, who has the same home as such
Person.



--------------------------------------------------------------------------------

(c) The “Employment Period” shall mean the period commencing on the Effective
Date and ending on December 31, 2016 (the “Agreement Termination Date”), unless
extended pursuant to this paragraph. Upon a Change of Control the Employment
Period shall be automatically extended to the six month anniversary of the
Change of Control.

(d) The term “group” is used as it is defined for purposes of the Exchange Act.

(e) “Person” means an individual, entity or group.

(f) “Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and guidance promulgated thereunder.

(g) “Subsidiary” shall mean (i) in the case of a corporation, any corporation of
which the Company directly or indirectly owns shares representing 50% or more of
the combined voting power of the shares of all classes or series of capital
stock of such corporation that have the right to vote generally on matters
submitted to a vote of the stockholders of such corporation and (ii) in the case
of a partnership or other business entity not organized as a corporation, any
such business entity of which the Company directly or indirectly owns 50% or
more of the voting, capital or profits interests (whether in the form of
partnership interests, membership interests or otherwise).

2. Change of Control. For the purpose of this Agreement, a “Change of Control”
shall mean (i) the consummation of a reorganization, merger, consolidation or
other transaction, in any case, with respect to which Persons who were
stockholders (or members) of the Company immediately prior to such
reorganization, merger or consolidation do not, immediately thereafter, own
equity interests representing at least 51% of the total combined voting power of
the Company or the resulting reorganized, merged or consolidated entity, as
applicable, (ii) the sale, lease, transfer or other disposition of all or
substantially all of the assets of the Company and its Subsidiaries, taken as a
whole (other than to one or more Subsidiaries of the Company), or (iii) the
occurrence of (A) the consummation of a transaction or series of related
transactions in which the Company issues, as consideration for the acquisition
(through a merger, reorganization, stock purchase, asset purchase or otherwise)
of the assets or capital stock of an unaffiliated third party, equity in the
Company representing more than 35% of the outstanding equity of the Company
calculated as of the consummation of such transaction or transactions, in
conjunction with (B) a change in the composition of the Board, as a result of
which fewer than 50% of the incumbent directors are directors who had been
directors of the Company at the time of the approval by the Board of the
issuance of such equity in the Company.

3. Employment Agreement. The Company hereby agrees to continue the Executive in
its employ, and Executive agrees to remain in the employ of the Company in
accordance with the terms and conditions of this Agreement, for the Employment
Period.

 

2



--------------------------------------------------------------------------------

4. Terms of Employment.

(a) Position and Duties.

(i) During the Employment Period, the Executive shall serve as Chief Executive
Officer of the Company and the Executive shall have the authority, duties and
responsibilities customarily associated with such position. Upon and after a
Change of Control, the Executive’s position shall be at least commensurate in
all respects (disregarding any change or changes that are in the aggregate de
minimis) with the most significant of those held, exercised and assigned as of
immediately preceding the Applicable Date. During the Employment Period, the
Executive’s services shall be performed at the location where the Executive was
employed immediately preceding the Applicable Date or any office which is the
headquarters of the Company and is less than 50 miles from such location. For
purposes of this Agreement, “Applicable Date” shall mean, at any time of
determination, the latest to have occurred of the Effective Date, the Agreement
Termination Date or any date on which a Change of Control has occurred.

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
his full attention and time during normal business hours to the business and
affairs of the Company. During the Employment Period it shall not be a violation
of this Agreement for the Executive to (A) serve on corporate, civic or
charitable boards or committees, (B) deliver lectures, fulfill speaking
engagements or teach at educational institutions or (C) manage personal
investments, in each such case, so long as such activities do not significantly
interfere with the performance of the Executive’s responsibilities as an
employee of the Company in accordance with this Agreement; provided, however,
the Executive may not serve on the board of a publicly traded for profit
corporation or similar body of a publicly traded for profit business organized
in other than corporate form without the consent of the Compensation Committee.
It is expressly understood and agreed that to the extent that any such
activities have been conducted by the Executive prior to the Applicable Date,
the continued conduct of such activities (or the conduct of activities similar
in nature and scope thereto) subsequent to the Applicable Date shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.

(b) Compensation.

(i) Base Salary. During the Employment Period, the Executive shall receive an
annual base salary (“Annual Base Salary”), which shall be paid on a monthly
basis, at least equal to twelve times the highest monthly base salary paid or
payable to the Executive by the Company and its affiliated companies in respect
of the twelve-month period immediately preceding the month in which the
Applicable Date occurs; provided, further, that, in no event shall the Annual
Base Salary be less than $325,000 (such amount to be pro-rated in respect of the
year ending December 31, 2011). During the Employment Period, the Annual Base
Salary shall be reviewed at least once in any fiscal year of the Company and may
be increased at any time and from time to time as shall be substantially
consistent with increases in base salary generally awarded in the ordinary

 

3



--------------------------------------------------------------------------------

course of business to other executives of the Company and its affiliated
companies. As used in this Agreement, the term “affiliated companies” shall
include any company controlled by, controlling or under common control with the
Company.

(ii) Annual Bonus. In addition to Annual Base Salary the Executive shall be
awarded for any fiscal year ending during the Employment Period, a bonus of up
to 130% of Annual Base Salary (target of 65%) depending upon meeting goals
agreed upon with the Board. During the Employment Period, the annual target
bonus as a percentage of Annual Base Salary may be increased, but not decreased,
from time to time by the Board.

(iii) Incentive, Savings and Retirement Plans. During the Employment Period, the
Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to other
executives of the Company and its affiliated companies. Such plans, practices,
policies and programs shall provide the Executive with incentive opportunities
(measured with respect to both regular and special incentive opportunities, to
the extent, if any, that such distinction is applicable), savings opportunities
and retirement benefit opportunities, in each case, equal to such plans,
practices, policies and programs provided by the Company and its affiliated
companies for similarly situated senior executives of the Company and its
affiliated companies.

(iv) Welfare Benefit Plans. During the Employment Period, the Executive and/or
the Executive’s dependents, as the case may be, shall be eligible for
participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company and its affiliated
companies (including, without limitation, medical, prescription, dental,
disability, salary continuance, employee life, group life, accidental death and
travel accident insurance plans and programs) to the extent applicable generally
to similarly situated senior executives of the Company and its affiliated
companies. Such plans, practices, policies and programs shall provide the
Executive with benefits which are equal, in the aggregate, to such plans,
practices, policies and programs provided by the Company and its affiliated
companies for similarly situated senior executives of the Company and its
affiliate companies.

(v) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable and documented expenses incurred
by the Executive in accordance with the policies, practices and procedures of
the Company and its affiliated companies in effect for similarly situated senior
executives of the Company and its affiliated companies. All reimbursable
expenses shall be appropriately documented in reasonable detail by the Executive
upon submission of any request for reimbursement and in a format and manner
consistent with the Company’s expense reporting policy.

(vi) Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits in accordance with the plans, practices, programs
and policies of the Company and its affiliated companies in effect for similarly
situated senior executives of the Company and its affiliated companies.

 

4



--------------------------------------------------------------------------------

(vii) Vacation. During the Employment Period, the Executive shall be entitled to
five weeks paid vacation per year, or such greater amount as is afforded to
similarly situated senior executives of the Company or its affiliated companies.

(viii) Equity Awards. In addition to Annual Base Salary and annual bonus, the
Executive may be awarded an equity award at the discretion of the Company for
any fiscal year ending during the Employment Period.

5. Termination of Employment.

(a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may give to the Executive written notice in accordance with
Section 17(c) of this Agreement of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean (x) the absence of the Executive from the Executive’s
duties with the Company on a full-time basis for 120 consecutive calendar days,
(y) the Executive (i) is unable to engage in any substantial gainful activity on
behalf of the Company by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, and (z) the Executive is receiving income replacement benefits
for a period of not less than 3 months under an accident and health plan
covering employees of the Company. All determinations to be made with respect to
clauses (i) and (ii) above shall be made by a physician selected by the Company
or its insurers and acceptable to the Executive or the Executive’s legal
representative (such agreement as to acceptability not to be withheld
unreasonably).

(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause. For purposes of this Agreement, “Cause” shall mean
(i) a material violation by the Executive of the Executive’s obligations under
Section 4(a) of this Agreement (other than as a result of incapacity due to
physical or mental illness) which is either willful and deliberate on the
Executive’s part or is committed in bad faith or without reasonable belief that
such violation is in the best interests of the Company (ii) the Executive’s
gross negligence in performance, or intentional non-performance (continuing for
10 days after receipt of written notice of need to cure from the Company), of
any of the Executive’s duties and responsibilities under this Agreement, or
reasonable instructions of the Board or the officer(s) of the Company to whom
the Executive reports within the scope of the Executive’s employment by the
Company, (iii) the Executive’s dishonesty, fraud or misconduct with respect to
the business or affairs of the Company, (iv) the Executive’s violation of the
Company’s Code of Business Conduct and Ethics or Ethics Manual which is willful
or deliberate on the Executive’s part or is committed in bad faith or (v) the
final and non-appealable conviction by a court of competent jurisdiction of the
Executive of a felony involving moral turpitude or the entering of a guilty plea
or a plea of nolo contendere to such crime by the Executive.

 

5



--------------------------------------------------------------------------------

(c) Good Reason; Other Terminations. The Executive’s employment may be
terminated by the Executive (i) during the Employment Period for Good Reason, or
(ii) during the Employment Period other than for Good Reason.

For purposes of this Agreement, “Good Reason” shall mean:

(i) the assignment to the Executive of any duties inconsistent with the
Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by
Section 4(a) of this Agreement, or any other action by the Company which results
in a diminution in such position, authority, duties or responsibilities
excluding for this purpose an immaterial, insubstantial or inadvertent action
which is remedied by the Company within 30 days after receipt of notice thereof
given by the Executive;

(ii) any failure by the Company to comply with any of the provisions of
Section 4(b) of this Agreement, other than an immaterial, insubstantial or
inadvertent failure which is remedied by the Company within 30 days after
receipt of notice thereof given by the Executive;

(iii) the Company’s requiring the Executive to be based at any office or
location other than that described in Section 4(a)(i)(B) hereof, other than a
relocation that does not increase the Executive’s one-way commute by more than
50 miles;

(iv) any failure by the Company to comply with and satisfy Section 16(c) of this
Agreement; or

(v) within a 24 month period following a Change of Control, any failure to allow
Executive to participate in any material bonus (in cash and/or property) and
equity compensation programs at a level at least equal to the participation
levels of similarly situated senior executives of the Company and its affiliated
companies.

Notwithstanding anything herein to the contrary, the interim assignment of
Executive’s position, authority, duties, or responsibilities to any Person while
Executive is absent from his duties during any of the 120 business days set
forth under the definition of Disability in Section 5(a) shall not constitute a
Good Reason for Executive to terminate his employment with the Company.

An extension of the Employment Period pursuant to Section 1(c) will not, in
itself, impair or render invalid or defective a Notice of Termination given in
connection with termination of employment for Good Reason based on whole or in
part on facts or circumstances occurring prior to the extension.

Notwithstanding anything to the contrary above, the Executive’s termination of
employment shall not constitute Good Reason unless Executive notifies the
Company of the condition or event constituting Good Reason within ninety days
(90) days of the condition’s occurrence and the Company fails to cure the
conditions, to the extent curable, specified in the notice within thirty
(30) days following such notification.

 

6



--------------------------------------------------------------------------------

(d) Notice of Termination. Any termination by the Company for Cause, or by the
Executive for any reason (including without limitation Good Reason), shall be
communicated by Notice of Termination to the other party hereto given in
accordance with Section 17(c) of this Agreement. For purposes of this Agreement,
a “Notice of Termination” means a written notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the termination date
(which date shall be not more than thirty days after the giving of such notice).
The failure by the Executive or the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company
hereunder or preclude the Executive or the Company from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s right hereunder.

(e) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein, as the case may be, (ii) if the Executive’s employment is
terminated by the Company other than for Cause, the Date of Termination shall be
the date on which the Company notifies the Executive of such termination,
(iii) if the Executive’s employment is terminated by reason of death or
Disability, the Date of Termination shall be the date of death of the Executive
or the Disability Effective Date, as the case may be, (iv) if the Executive’s
employment is terminated by the Executive other than for Good Reason, the date
of the receipt of the Notice of Termination or any later date specified therein,
and (v) if the Executive’s employment is terminated on account of the death of
the Executive or Executive’s Disability, the Date of Termination shall be the
date of such death or the Disability Effective Date, respectively.

6. Obligations of the Company upon Termination and Upon Change of Control.

(a) Prior to a Change of Control: Good Reason or Other than for Cause. If,
during the Employment Period and prior to a Change of Control, the Company shall
terminate the Executive’s employment other than for Cause, or the Executive
shall terminate employment for Good Reason:

(i) the Company shall pay to the Executive, in a lump-sum in cash within 30 days
after the Date of Termination (unless other payment terms are specified in this
Section 6(a)(i) and unless otherwise set forth in Section 15), the aggregate of
the following amounts. In order to be eligible for the amounts set forth in
Sections 6(a)(i)(B) or Section 6(a)(ii) below, the Executive must execute a full
release of all claims substantially in the form attached as Exhibit A hereto
within 45 days following the Date of Termination (the date on which the release
becomes non-revocable, the “Release Date”):

 

7



--------------------------------------------------------------------------------

A. the sum of (1) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (2) any compensation previously
deferred by the Executive, to the extent permitted by the plan under which such
deferral was made (together with any accrued interest or earnings thereon), and
any accrued vacation pay, in each case to the extent not theretofore paid (the
sum of the amounts described in clauses (1) and (2) shall be hereinafter
referred to as the “Accrued Obligations”); and

B. the amount (such amount shall be hereinafter referred to as the “Severance
Amount”) equal to the sum of:

(1) one-and-a-half times the amount of the Executive’s Annual Base Salary, and

(2) one-and-a-half times the bonus (as a percentage of Annual Base Salary)
described in Section 4(b)(ii) paid or payable in respect of the most recently
completed fiscal year of the Company or, if no such bonus has been paid or is
payable in respect of such year, any bonus described in Section 4(b)(ii) paid or
payable in respect of the next preceding fiscal year.

The Severance Amount shall be payable within 10 days following the Release Date.
The Severance Amount shall be reduced by the present value (determined as
provided in Section 280G(d)(4) of the Internal Revenue Code of 1986, as amended
(the “Code”)) of any other amount of severance relating to salary or bonus
continuation to be received by the Executive upon termination of employment of
the Executive under any severance plan, severance policy or severance
arrangement of the Company; and

C. a separate sum equal to the amount of any earned but unpaid bonus awarded to
the Executive;

(ii) subject to the provisions of Section 15, for a period of the longer of 18
months from the Date of Termination or the remaining term of the Employment
Period, or such longer period as any plan, program, practice or policy may
provide, the Company shall continue benefits to the Executive and/or the
Executive’s dependents at least equal to those which would have been provided to
them in accordance with the plans, programs, practices and policies described in
Section 4(b)(iv) of this Agreement if the Executive’s employment had not been
terminated in accordance with the most favorable plans, practices, programs or
policies of the Company and its affiliated companies as in effect and applicable
generally to other executives and their dependents during the 90-day period
immediately preceding the Applicable Date, provided, however, that if the
Executive becomes reemployed with another employer and is eligible to receive
medical or other welfare benefits under another employer provided plan, the
medical and other welfare benefits described herein shall be secondary to those
provided under such other plan during such applicable period of eligibility; and
provided further, however, that with respect to health and medical benefits, to
the extent such coverage cannot be extended or provided, the Company will pay
during the period described above

 

8



--------------------------------------------------------------------------------

the applicable premium under the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended associated with such benefits (such continuation of such
benefits for the applicable period herein set forth shall be hereinafter
referred to as “Welfare Benefit Continuation”); and

(iii) subject to the provisions of Section 15, to the extent not theretofore
paid or provided, the Company shall timely pay or provide to the Executive
and/or the Executive’s dependents any other amounts or benefits required to be
paid or provided or which the Executive and/or the Executive’s dependents is
eligible to receive pursuant to this Agreement and under any plan, program,
policy or practice or contract or agreement of the Company and its affiliated
companies as in effect and applicable generally to other executives and their
dependents during the 90-day period immediately preceding the Applicable Date
(such other amounts and benefits shall be hereinafter referred to as the “Other
Benefits”).

(b) Following a Change of Control: Good Reason or Other than for Cause. If,
during the Employment Period, the Company shall terminate the Executive’s
employment other than for Cause following a Change of Control, or the Executive
shall terminate employment for Good Reason following a Change of Control, then
the Company shall pay or provide to the Executive all the amounts and benefits
set forth in Section 6(a) above; provided however, that:

(i) instead of the Severance Amount calculated pursuant to Section 6(a)(i)(B)
above, a Severance Amount equal to the product of:

A. two-and-a-half and

B. the sum of

(1) the Executive’s Annual Base Salary,

(2) the highest bonus (as a percentage of Annual Base Salary) described in
Section 4(b)(ii) paid or payable in respect of any of the two most recently
completed fiscal years of the Company. The Severance Amount calculated under
this Section shall be reduced (if applicable) and paid as set forth in
Section 6(a)(i)(b); and

(ii) if the Date of Termination occurs within 24 months following a Change of
Control, then effective as of the Date of Termination, each and every stock
option, restricted stock award, restricted stock unit award and other
equity-based award and performance award that is outstanding as of the Date of
Termination shall immediately vest and/or become exercisable and any contractual
restrictions on sale or transfer of any such award (other than any such
restriction arising by operation of law) shall immediately terminate.

(c) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than for (i) payment of Accrued Obligations (which shall be
paid to the Executive’s estate or beneficiary,

 

9



--------------------------------------------------------------------------------

as applicable, in a lump-sum in cash within 30 days of the Date of Termination)
and the timely payment or provision of the Welfare Benefit Continuation and
Other Benefits and (ii) payment to the Executive’s estate or beneficiary, as
applicable, in a lump-sum in cash within 30 days of the Date of Termination of
an amount equal to the Severance Amount payable under Section 6(a)(i)(B).

(d) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for
(i) payment of Accrued Obligations (which shall be paid to the Executive in a
lump-sum in cash within 30 days of the Date of Termination) and the timely
payment or provision of the Welfare Benefit Continuation and Other Benefits
(excluding, in each case, Disability Benefits (as defined below)), and
(ii) payment to the Executive in a lump-sum in cash within 30 days of the Date
of Termination of an amount equal to the greater of (A) the Severance Amount
under Section 6(a)(i)(B) and (B) the present value (determined as provided in
Section 280G(d)(4) of the Code) of any cash amount to be received by the
Executive as a disability benefit pursuant to the terms of any long term
disability plan, policy or arrangement of the Company and its affiliated
companies (“Disability Benefits”), but not including any proceeds of disability
insurance covering the Executive to the extent paid for on a contributory basis
by the Executive (which shall be paid in any event as an Other Benefit).

(e) Cause; By the Executive Other than for Good Reason. If the Executive’s
employment shall be terminated for Cause during the Employment Period or if the
Executive terminates employment during the Employment Period, excluding a
termination for Good Reason, this Agreement shall terminate without further
obligations to the Executive other than the obligation (i) to pay to the
Executive his Annual Base Salary through the Date of Termination plus the amount
of any compensation previously deferred by the Executive, in each case to the
extent theretofore unpaid and (ii) provide any benefits required by applicable
law. Any deferred compensation payable pursuant to the terms of this
Section 6(e) shall be paid in accordance with the terms and conditions, if any,
of the plan or arrangement under which such deferred compensation is due and, if
the plan or arrangement does not specify a date for payment, then on the first
business day after the six month anniversary of the Date of Termination.

(f) Change of Control Benefit. Upon the occurrence of a Change of Control, each
and every stock option, restricted stock award, restricted stock unit award and
other equity-based award and performance award that is outstanding as of the
date of the occurrence of a Change of Control shall immediately vest and/or
become exercisable and any contractual restrictions on sale or transfer of any
such award (other than any such restriction arising by operation of law) shall
immediately terminate.

7. Non-exclusivity of Rights. Except as provided in Section 6(a)(ii), 6(b)(iii),
6(c) and 6(d) of this Agreement, nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any plan, program,
policy or practice provided by the Company or any of its affiliated companies
and for which the Executive may qualify, nor shall anything herein limit or
otherwise affect such rights as the Executive may have under any contract or
agreement with the Company or any of its affiliated companies. Amounts which are
vested benefits or which the Executive is otherwise entitled to receive under
any plan, policy,

 

10



--------------------------------------------------------------------------------

practice or program of or any contract or agreement with the Company or any of
its affiliated companies at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement except as explicitly modified by this Agreement.

8. Full Settlement; Resolution of Disputes.

(a) Except where the Executive’s employment is terminated by the Company for
Cause or is terminated by the Executive other than for Good Reason, the
Company’s obligation to make payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Executive or others. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and, except as provided in Section 6(a)(ii),
6(b)(iii), 6(c) and 6(d) of this Agreement, such amounts shall not be reduced
whether or not the Executive obtains other employment.

(b) If there shall be any dispute between the Company and the Executive (i) in
the event of any termination of the Executive’s employment by the Company,
whether such termination was for Cause, or (ii) in the event of any termination
of employment by the Executive, whether Good Reason existed, then, unless and
until there is a final, nonappealable judgment by a court of competent
jurisdiction declaring that such termination was for Cause or that Good Reason
did not exist, the Company shall pay all amounts, and provide all benefits, to
the Executive and/or the Executive’s family or other beneficiaries, as the case
may be, that the Company would be required to pay or provide pursuant to
Section 6(a) or 6(b) hereof as though such termination were by the Company
without Cause or by the Executive with Good Reason; provided, however, that the
Company shall not be required to pay any disputed amounts pursuant to this
paragraph except upon receipt of an undertaking (which need not be secured) by
or on behalf of the Executive to repay all such amounts to which the Executive
is ultimately adjudged by such court not to be entitled.

9. Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or any of its affiliated companies, and their
respective businesses, which shall have been obtained by the Executive during
the Executive’s employment by the Company or any of its affiliated companies and
which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
After termination of the Executive’s employment with the Company, the Executive
shall not, without the prior written consent of the Company or as may otherwise
be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it. In no event shall an asserted violation of the provisions of
this Section 9 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement.

 

11



--------------------------------------------------------------------------------

10. Non-Competition; No Solicitation; Consultation.

(a) The Executive recognizes that the Company’s willingness to enter into this
Agreement is based in material part on the Executive’s agreement to the
provisions of this Section 10, and that the Executive’s breach of the provisions
of this Section could materially damage the Company. The Company shall provide
confidential and trade secret information to the Executive immediately upon
execution of this Agreement and thereafter, and the Executive agrees not to
disclose or use such information for any reason other than the Executive’s
employment with Company without the express, prior, written consent of Company.
Therefore, in consideration of the Company’s promise to provide the Executive
with its confidential information and trade secrets, the Executive agrees that
he will not, during the period of the Executive’s employment by or with the
Company, and for a period of one year immediately following the termination of
the Executive’s employment with the Company under this Agreement for any reason
other than termination by the Executive for Good Reason (the “Non-Compete
Period”), for any reason whatsoever, directly or indirectly, for himself or on
behalf of or in conjunction with any other person, persons, company,
partnership, corporation, limited liability company or business of whatever
nature accept employment with, serve as an officer, director, member, manager,
agent or joint venturer of, be an owner, controlling stockholder or partner of,
act as a consultant to or contractor for, or otherwise actively participate or
assist any person, or compete against the Company or any of its subsidiaries or
affiliates, directly or indirectly, with or without compensation, in the
offshore drilling or liftboat businesses (or any other business in which the
Company or any of its subsidiaries or affiliates is then engaged) in those
states of the United States (including the state or federal waters offshore such
states), or in those countries in the world (and the territorial waters
thereof), where the business of the Company is engaged.

(b) The Executive agrees that he shall not during the Non-Compete Period, for
any reason whatsoever, directly or indirectly, for himself or on behalf of or in
conjunction with any other person, persons, company, partnership, corporation,
limited liability company or business of whatever nature induce or encourage any
employee of the Company to terminate employment with the Company or hire or
offer employment to, or procure the making of an offer of employment to, any
employee of the Company or any of its subsidiaries or affiliates who was so
employed at any time during the 12 months prior to the date of termination of
the Executives’ employment with the Company.

(c) The Executive agrees that he shall not during the Non-Compete Period, for
any reason whatsoever, directly or indirectly, (i) team or join with other
employees of the Company who were employees of the Company or any of its
subsidiaries or affiliates during the 12 months prior to the date of termination
of the Executive’s employment with the Company in any business like or related
to the offshore drilling business or liftboat business (or any other business in
which the Company or any of its subsidiaries or affiliates is then engaged) or
(ii) cause, induce or encourage any customer of the Company or any of its
subsidiaries or affiliates to terminate or change adversely any business
relationship with the Company or any of its subsidiaries or affiliates.

(d) Because of the difficulty of measuring economic losses to the Company as a
result of a breach of the foregoing covenants, and because of the immediate and
irreparable

 

12



--------------------------------------------------------------------------------

damage that could be caused to the Company for which it would have no other
adequate remedy, the Executive agrees that the foregoing covenants may be
enforced by the Company by injunctions, restraining orders and other equitable
actions, without showing any actual damage or that monetary damages would not
provide an adequate remedy and without any bond or other security being
required.

(e) Executive agrees that the limitations set forth in this Section 10 on his
rights to compete with the Company and its subsidiaries and affiliates are
reasonable and necessary in order to protect the goodwill, confidential
information and trade secrets, and other legitimate interests of the Company,
its subsidiaries and affiliates during the Non-Compete Period. Executive
specifically agrees that, in view of the nature of the current and proposed
business of the Company, the limitations as to period of time and geographic
area, as well as all other restrictions on his activities specified in
Section 10, are reasonable and necessary for the protection of the Company and
its subsidiaries and affiliates.

(f) The covenants in this Section 10 are severable and separate, and the
unenforceability of any specific covenant shall not affect the provisions of any
other covenant. Moreover, in the event any court of competent jurisdiction shall
determine that the scope, time or territorial restrictions set forth in this
Section 10 are unreasonable and therefore unenforceable, then it is the
intention of the parties that such restrictions be enforced to the fullest
extent which the court deems reasonable, and this Agreement shall thereby be
reformed.

(g) The Executive hereby agrees that the period during which the agreements and
covenants of the Executive made in this Section 10 shall be effective shall be
computed by excluding from such computation any time during which the Executive
is in violation of any provision of this Section 10.

(h) Beginning on the first calendar day of the month immediately following the
Executive’s termination of employment for any reason other than Cause, the
Company agrees to retain the Executive’s services and the executive hereby
agrees to make himself available to the Company to provide consulting services
for up to twelve (12) hours weekly over the term of the Non-Compete Period. As
compensation for his services, the Executive shall receive, during the term of
this consulting period, a monthly consulting fee equal to 140% of the
Executive’s annual base salary on his date of termination divided by twelve.
Monthly consulting fee payments will be paid to the Executive in accordance with
the customary payroll practices for service providers of the Company, but no
less frequently than monthly. Any additional terms and conditions of the
Executive’s consulting arrangement will be mutually agreed upon at the time of
the Executive’s termination of employment.

11. Non-Disparagement. The Executive covenants that during and following the
Employment Period, the Executive will not disparage or encourage or induce
others to disparage the Company or its subsidiaries, together with all of their
respective past and present directors and officers, as well as their respective
past and present managers, officers, shareholders, partners, employees, agents,
attorneys, servants and customers and each of their predecessors, successors and
assigns (collectively, the “Company Entities and Persons”); provided that such
limitation shall extend to past and present managers, officers, shareholders,
partners, employees, agents, attorneys, servants and customers only in their
capacities as such or in respect of their

 

13



--------------------------------------------------------------------------------

relationship with the Company and its subsidiaries. The term “disparage”
includes, without limitation, comments or statements adversely affecting in any
manner (i) the conduct of the business of the Company Entities and Persons, or
(ii) the business reputation of the Company Entities and Persons. Nothing in
this Agreement is intended to or shall prevent the Executive from providing, or
limiting testimony in response to a valid subpoena, court order, regulatory
request or other judicial, administrative or legal process or otherwise as
required by law.

12. Return of Company Property. All records, designs, patents, business plans,
financial statements, manuals, memoranda, lists and other property delivered to
or compiled by the Executive by or on behalf of the Company, or any of its
affiliated companies or the representatives, vendors or customers thereof that
pertain to the business of the Company or any of its affiliated companies shall
be and remain the property of the Company or any such affiliated company, as the
case may be, and be subject at all times to the discretion and control thereof.
Likewise, all correspondence, reports, records, charts, advertising materials
and other similar data pertaining to the business, activities or future plans of
the Company or its affiliated companies that are collected or held by the
Executive shall be delivered promptly to the Company or its affiliated
companies, as the case may be, without request by such party, upon termination
of the Executive’s employment, without regard to the cause or reasons for such
termination.

13. Inventions. The Executive shall disclose promptly to the Company any and all
significant conceptions and ideas for inventions, improvements and valuable
discoveries, whether patentable or not, which are (a) conceived or made by the
Executive, solely or jointly with another, during the period of employment or
within one year thereafter, (b) directly related to the business or activities
of the Company or its affiliated companies, and (c) conceived by the Executive
as a result of the Executive’s employment by the Company. Executive hereby
assigns and agrees to assign all the Executive’s interests in any such
invention, improvement or valuable discovery to the Company or its nominee.
Whenever requested to do so by the Company, the Executive shall execute any and
all applications, assignments or other instruments that the Company shall deem
necessary to apply for and obtain Letters Patent of the United States or any
foreign country or to otherwise protect the Company’ interest in any such
invention, improvement or valuable discovery.

14. Assistance with Litigation and Investigations. The Executive shall
reasonably cooperate with the Company in the defense or prosecution of any
claims or actions now in existence or that may be brought in the future against
or on behalf of the Company that relate to events or occurrences that transpired
while Executive was employed by the Company. Executive’s cooperation in
connection with such claims or actions shall include, but not be limited to,
being available to meet with counsel to prepare for discovery or trial and to
act as a witness on behalf of the Company at mutually convenient times.
Executive also shall cooperate fully with the Company in connection with any
investigation or review by any federal, state, or local regulatory authority as
any such investigation or review relates, to events or occurrences that
transpired while Executive was employed by the Company. The Company will pay
Executive an agreed upon reasonable hourly rate for Executive’s cooperation
pursuant to this Section 14, plus reimbursement of reasonable expenses incurred
by Executive in fulfilling Executive’s obligations under this Section 14.

 

14



--------------------------------------------------------------------------------

15. Conditions to Payment and Acceleration; Section 409A. Notwithstanding
anything contained herein to the contrary, Executive shall not be considered to
have terminated employment with Hercules Offshore, Inc. for purposes of this
Agreement and no payments shall be due to Executive under this Agreement or any
policy or plan of Hercules Offshore, Inc. as in effect from time to time,
providing for payment of amounts on termination of employment, unless Executive
would be considered to have incurred a “separation from service” from Hercules
Offshore, Inc. within the meaning of Section 409A. To the extent required in
order to avoid accelerated taxation and/or tax penalties under Section 409A,
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to this Agreement during the six-month period immediately
following Executive’s termination of employment shall instead be paid on the
first business day after the date that is six months following Executive’s
termination of employment (or upon Executive’s death, if earlier).
Notwithstanding anything in this Agreement to the contrary, if the Board
determines, upon advice of counsel, that any provision of this Agreement does
not, in whole or in part, satisfy the requirements of Section 409A, the Board,
in its sole discretion, may unilaterally modify this Agreement in such manner as
it deems appropriate to comply with Section 409A; provided, that in making any
such modifications, the Board shall seek to minimize any adverse economic
consequences to the Executive.

16. Successors.

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise. If a Business
Combination is consummated that would have resulted in a Change of Control but
for the satisfaction of the conditions specified in clauses (i), (ii) and
(iii) of Section 2(c) and if the parent corporation resulting from the Business
Combination is other than the Company (hereinafter a “New Parent”), then, as a
condition to consummation of this Business Combination, the New Parent shall be
considered a successor for purposes of this Section 16.

17. Miscellaneous.

(a) Unfunded Obligation. This Agreement shall be an unfunded obligation of the
Company.

 

15



--------------------------------------------------------------------------------

(b) Governing Law; Headings; Amendments. This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas, without reference
to principles of conflict of laws. The captions of this Agreement are not part
of the provisions hereof and shall have no force or effect. This Agreement may
not be amended or modified otherwise than by (i) a written agreement executed by
the parties hereto or their respective successors and legal representatives, or
(ii) as otherwise specified in Section 15.

(c) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

   If to the Executive:    Terrell L. Carr       If to the Company:   

Hercules Offshore, Inc.

Attn: General Counsel

9 Greenway Plaza, Suite 2200

Houston, Texas 77046

  

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(d) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

(e) Withholding. The Company may withhold from any amounts payable under this
Agreement such Federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

(f) Waivers. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision hereof or any other provision of this Agreement or
the failure to assert any right the Executive or the Company may have hereunder,
including, without limitation, the right of the Executive to terminate
employment for Good Reason pursuant to Section 5(c)(i)-(vi) of this Agreement,
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement.

(g) Entire Agreement. This Agreement embodies the entire agreement and
understanding of the parties hereto, and supersedes all prior agreements or
understandings (whether written or oral) with respect to the subject matter
hereof. Without limiting the generality of the foregoing, this Agreement
supersedes the Executive Employment Agreement between Company and the Executive
dated as of November 3, 2006, the Original Agreement, and any amendments thereto
and extensions thereof, which shall no longer be of any force or effect.

 

16



--------------------------------------------------------------------------------

(h) No Third Party Beneficiaries. Except as otherwise provided herein, nothing
contained herein shall confer upon any Person, or any representative or
beneficiary thereof, any rights or remedies under this Agreement.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

 

EXECUTIVE /s/ Terrell L. Carr Terrell L. Carr

 

HERCULES OFFSHORE, INC. By:   /s/ John T. Rynd

Name:

Title:

 

John T. Rynd

Chief Executive Officer and President

 

18



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RELEASE

THIS RELEASE AGREEMENT (the “Release”) is made as of this             day of
            ,             , by and between             (“Employee”) and
            (the “Company”). This is the Release referred to in that certain
Employment Agreement dated as of             by and between the Company and
Employee (the “Employment Agreement”), with respect to which the Release is an
integral part.

FOR AND IN CONSIDERATION of the payments and benefits provided in the Employment
Agreement, Employee, for himself, his successors and assigns, executors and
administrators, now and forever hereby releases and discharges the Company,
together with all of its past and present parents, subsidiaries, affiliates and
funds, together with each of their officers, directors, stockholders, partners,
employees, agents, representatives and attorneys, and each of their
subsidiaries, affiliates, estates, predecessors, successors, and assigns
(hereinafter collectively referred to as the “Releasees”) from any and all
rights, claims, charges, actions, causes of action, complaints, sums of money,
suits, debts, covenants, contracts, agreements, promises, obligations, damages,
demands or liabilities of every kind whatsoever, in law or in equity, whether
known or unknown, suspected or unsuspected, which Employee or Employee’s
executors, administrators, successors or assigns ever had, now has or may
hereafter claim to have by reason of any matter, cause or thing whatsoever;
arising from the beginning of time up to the date of the Release: (i) relating
in any way to Employee’s employment relationship with the Company or any of the
Releasees, or the termination of Employee’s employment relationship with the
Company or any of the Releasees or relating to his status as a holder of the
Capital Interest; (ii) arising under any federal, local or state statute or
regulation, including, without limitation, [If Employee is age 40 or over: the
Age Discrimination in Employment Act of 1967, as amended by the Older Workers
Benefit Protection Act,] Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act of 1990, the Employee Retirement Income Security
Act of 1974, and the Texas Labor Code, Chapters 21 and 22, each as amended, or
any other federal, state or local law, regulation, ordinance, or common law;
(iii) relating to wrongful employment termination or breach of contract; or
(iv) arising under or relating to any policy, agreement, understanding or
promise, written or oral, formal or informal, between the Company and any of the
Releasees and Employee; provided, however, that notwithstanding the foregoing,
nothing contained in the Release shall in any way diminish or impair: (a) any
rights Employee may have, from and after the date the Release is executed, under
the Employment Agreement, (b) any rights to indemnification that may exist from
time to time under the Company’s certificate of incorporation or bylaws, or
Delaware law; (c) any rights Employee may have to vested benefits under employee
benefit plans of the Company; or (d) Employee’s ability to bring appropriate
proceedings to enforce the Release (collectively, the “Excluded Claims”).
Employee further acknowledges and agrees that, except with respect to Excluded
Claims, the Company and the Releasees have fully satisfied any and all
obligations whatsoever owed to Employee arising out of his employment with the
Company or any of the Releasees, including, but not limited to, any obligations
under the Employment Agreement, and that no further payments or benefits are
owed to Employee by the Company or any of the Releasees.

 

Exhibit A - 1



--------------------------------------------------------------------------------

Employee understands and agrees that, except for the Excluded Claims, he has
knowingly relinquished, waived and forever released any and all rights to any
personal recovery in any action or proceeding that may be commenced on
Employee’s behalf arising out of the aforesaid employment relationship or the
termination thereof, including, without limitation, claims for backpay, front
pay, liquidated damages, compensatory damages, general damages, special damages,
punitive damages, exemplary damages, costs, expenses and attorneys’ fees.

Employee acknowledges and agrees that Employee has been advised to consult with
an attorney of Employee’s choosing prior to signing the Release. Employee
understands and agrees that Employee has the right and has been given the
opportunity to review the Release with an attorney of Employee’s choice should
Employee so desire. Employee also agrees that Employee has entered into the
Release freely and voluntarily. [If Employee is age 40 or older: Employee
further acknowledges and agrees that Employee has had at least twenty-one
(21) calendar days to consider the Release, although Employee may sign it sooner
if Employee wishes.] In addition, once Employee has signed the Release, Employee
shall have seven (7) additional days from the date of execution to revoke
Employee’s consent and may do so by writing to: . The Release shall not be
effective, and no payments shall be due hereunder, until the eighth (8th) day
after Employee shall have executed the Release and returned it to the Company,
assuming that Employee had not revoked Employee’s consent to the Release prior
to such date.

Employee agrees never to seek reemployment or future employment with the Company
or any of the other Releasees.

Employee agrees to keep the terms of the Release and the Employment Agreement
confidential and not to disclose the Release, the Employment Agreement or their
terms to any person or entity, except: to Employee’s immediate family; as may be
required for obtaining legal or tax advice; as may be required by law; or in any
proceeding to enforce the Release or any of the Excluded Claims.

It is understood and agreed by Employee that the payment made to him is not to
be construed as an admission of any liability whatsoever on the part of the
Company or any of the other Releasees, by whom liability is expressly denied.

The Release is executed by Employee voluntarily and is not based upon any
representations or statements of any kind made by the Company or any of the
other Releasees as to the merits, legal liabilities or value of his claims.
Employee further acknowledges that he has had a full and reasonable opportunity
to consider the Release and that he has not been pressured or in any way coerced
into executing the Release.

The exclusive venue for any disputes arising hereunder shall be the state or
federal courts located in the State of Texas, and each of the parties hereto
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum. Each of the parties hereto also
agrees that any final and unappealable judgment against a party hereto in
connection with any action, suit or other proceeding may be enforced in any
court of competent jurisdiction, either within or outside of the United States.
A certified or exemplified copy of such award or judgment shall be conclusive
evidence of the fact and amount of such award or judgment.

 

Exhibit A - 2



--------------------------------------------------------------------------------

The Release and the rights and obligations of the parties hereto shall be
governed and construed in accordance with the laws of the State of Texas. If any
provision hereof is unenforceable or is held to be unenforceable, such provision
shall be fully severable, and this document and its terms shall be construed and
enforced as if such unenforceable provision had never comprised a part hereof,
the remaining provisions hereof shall remain in full force and effect, and the
court construing the provisions shall add as a part hereof a provision as
similar in terms and effect to such unenforceable provision as may be
enforceable, in lieu of the unenforceable provision.

This document contains all terms of the Release and supersedes and invalidates
any previous agreements or contracts of the parties with respect to the subject
matter hereof and supercedes all prior discussions, negotiations, agreements,
arrangements and understandings between Employee and the Company or any of the
Releasees. No representations, inducements, promises or agreements, oral or
otherwise, which are not embodied herein shall be of any force or effect;
provided, however, that Employee shall continue to be bound by the obligations
of the Restrictive Covenant Agreement.

The Release shall inure to the benefit of and be binding upon the Company and
its successors and assigns. The terms of the Release are personal to Employee
and may not be assigned by Employee.

IN WITNESS WHEREOF, Employee and the Company have executed the Release as of the
date and year first written above.

 

              [Company]

 

Exhibit A - 3